MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Dec 14 2020, 8:43 am
court except for the purpose of establishing
                                                                                       CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Valerie K. Boots                                         Curtis T. Hill, Jr.
Christopher M. Kunz                                      Attorney General of Indiana
Indianapolis, Indiana                                    Catherine E. Brizzi
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Brice Price,                                             December 14, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-567
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Lisa F. Borges,
Appellee-Plaintiff.                                      Judge
                                                         The Honorable Anne Flannely,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49G04-1901-F4-2026



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-567 | December 14, 2020                 Page 1 of 8
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Brice Price (Price), appeals his conviction for carrying a

      handgun without a license, a Level 4 felony, Ind. Code § 35-47-4-5(c).


[2]   We affirm.


                                                   ISSUE
[3]   Price raises one issue on appeal, which we restate as: Whether the trial court

      abused its discretion in admitting two duplicate recordings of surveillance

      footage into evidence.


                      FACTS AND PROCEDURAL HISTORY
[4]   On January 13, 2019, a resident of Motel 67 observed a man with a gun

      crouching outside of his window in the middle of the night and called the

      motel’s manager, Amanda Lanum (Lanum). The motel had a security system

      consisting of twenty-three cameras spread over the premises, and those cameras

      fed into a large monitor. Lanum immediately called 9-1-1 and pulled up the

      surveillance camera vidoe and she saw a man standing at the rear corner of the

      motel building on top of a cart holding what appeared to be a handgun.


[5]   Within two minutes of receiving the dispatch report, Officer Adam Hazelwood

      (Officer Hazelwood) and Officer Aaron Clegg (Officer Clegg) of the Lawrence

      Police Department arrived at the scene. When the police arrived, Lanum

      watched the man throw the handgun down on the side of the cart and then

      walk out from behind the building on the surveillance footage. The officers

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-567 | December 14, 2020   Page 2 of 8
      walked to the back of the building and found a man who was later identified as

      Price. The officers ordered Price to get down on the ground, and Price

      complied. As Price was getting down on the ground he stated, “thank God.

      Someone was chasing me.” (Appellant’s App. Vol. II, p. 23). Officer

      Hazelwood read Price his Miranda warning at which time Price denied having a

      gun because he was a “serious violent felon.” (Appellant’s App. Vol. II, p. 27).

      Officer Hazelwood went to check if there was another person at the back of the

      building, but he was unable to find anyone.


[6]   Lanum showed the officers the video footage of Price. Because Lanum did not

      know how to directly copy the surveillance footage onto a blank disc, one of the

      officers used his phone to record two short videos of the footage playing on the

      surveillance monitor. One of them showed Price holding a gun and him

      placing the gun on the ground underneath a cart and walking away. Thereafter,

      Lanum directed the officers to where Price had dropped the gun, and Officer

      Clegg located a black .40 caliber Smith and Wesson handgun beside the cart on

      which Price had been standing.


[7]   On January 27, 2019, the State filed an Information, charging Price with

      unlawful possession of a firearm by a serious violent felon, a Level 4 felony,

      and carrying a handgun without a license, a Level 5 felony. On January 14,

      2020, the State moved to dismiss the Level 5 felony.


[8]   On January 16, 2020, a bifurcated jury trial was held. During the first phase of

      Price’s trial, Lanum testified that she saw a man, who was later identified as


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-567 | December 14, 2020   Page 3 of 8
       Price, holding a gun at the back of the motel building, and she additionally

       stated that when the police arrived, Price threw the gun on the ground. The

       State also, among other evidence, moved to have the officers’ cellphone

       recordings of the video surveillance admitted into evidence. Price objected, and

       argued, in part, that the cellphone video clips were not a complete recording of

       the surveillance footage taken on the night Price committed the offense. In

       response, the State argued that Lanum watched the motel’s surveillance “in real

       time” and the cellphone video clips were a “fair and accurate depiction of what

       [Lanum] saw.” (Tr. Vol. II, p. 108). At the close of the evidence, the jury

       found Price guilty of unlawful possession of a firearm. During the second

       phase of his trial, Price stipulated to being a serious violent felon and waived his

       right to a jury trial on that issue. On February 11, 2020, the trial court

       conducted a sentencing hearing and sentenced Price to eight years, with five

       years executed and three years suspended.


[9]    Price now appeals. Additional information will be provided as necessary.


                               DISCUSSION AND DECISION
[10]   Price argues that the trial court abused its discretion when it admitted into

       evidence two duplicate recorded videos of the motel’s surveillance footage.


[11]   When ruling on the admissibility of evidence, the trial court is afforded broad

       discretion, and we will only reverse the ruling upon a showing of abuse of

       discretion. Gibson v. State, 733 N.E.2d 945, 951 (Ind. Ct. App. 2000). An abuse

       of discretion involves a decision that is clearly against the logic and effect of the

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-567 | December 14, 2020   Page 4 of 8
       facts and circumstances before the court. Id. We consider the evidence most

       favorable to the trial court’s ruling and any uncontradicted evidence to the

       contrary to determine whether there is sufficient evidence to support the ruling.

       Id.


[12]   Generally, “[a]n original writing, recording, or photograph is required to prove

       its content” unless the Rules of Evidence or a statute provide otherwise. Ind.

       Evidence Rule 1002. However, “[a] duplicate is admissible to the same extent

       as an original unless a genuine question is raised about the original’s

       authenticity or the circumstances make it unfair to admit the duplicate.” Evid.

       R. 1003. Moreover, “[a]n original is not required and other evidence” of a

       recording’s contents may be admitted into evidence if:


               (a) all originals are lost or destroyed, and not by the proponent
               acting in bad faith;


               (b) an original cannot be obtained by any available judicial
               process;


               (c) the party against whom the original would be offered had
               control of the original; was at that time put on notice, by
               pleadings or otherwise, that the original would be a subject of
               proof at the trial or hearing; and fails to produce it at the trial or
               hearing; or


               (d) the writing, recording, or photograph is not closely related to
               a controlling issue.


       Evid. R. 1004.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-567 | December 14, 2020   Page 5 of 8
[13]   On appeal, Price does not argue that a genuine question was raised as to the

       authenticity of the original surveillance footage, but only that it was unfair to

       admit the cellphone duplicate recordings of the surveillance footage because the

       videos were not a complete representation of the motel’s surveillance footage.


[14]   The State argues that it was not necessary to copy and submit the entirety of the

       motel’s surveillance footage. In Rogers v. State, 902 N.E.2d 871, 873 (Ind. Ct.

       App. 2009), the trial court convicted Rogers of theft based on surveillance

       camera footage that showed Rogers stealing from a CVS. Although that CVS

       had sixteen security cameras, only one camera focused on the area where the

       theft occurred. Id. at 877. The State submitted certain relevant portions of the

       surveillance footage from this camera, but it did not submit other surveillance

       footage from the other cameras. Id. The CVS supervisor testified that the

       redacted duplicates were “fair and accurate” portrayals of the originals, and we

       held that it was not unfair to admit these duplicates under the circumstances.

       Id.


[15]   Here, the State provided an explanation for why the original surveillance

       footage could not be produced. Lanum testified that she did not know how to

       reproduce the surveillance video on a DVD, and that prompted one of the

       officers to record the surveillance footage on his cellphone. Similar to Rogers,

       although only certain portions of the available surveillance footage were

       provided, Lanum testified that the cellphone recordings, which were a redacted

       version of the surveillance footage, were “fair and accurate representations” of

       the surveillance feed that she was watching on the night in question. (Tr. Vol.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-567 | December 14, 2020   Page 6 of 8
       II, p. 157). Similar to Rogers, it was therefore not necessary to submit the

       entirety of the additional irrelevant surveillance footage recorded on the motel’s

       twenty-three security cameras for the duplicate recordings to be admissible.

       Rogers, 902 N.E. 2d at 877.


[16]   Price also argues that the cellphone recordings did not contain the time that the

       original surveillance footage was captured, and that this information was

       “crucially relevant.” (Appellant’s Br. p. 13). Despite the lack of timestamps on

       the recorded footage, Lanum testified that after she received a call from one of

       the residents that there was a man with a gun crouching outside his window,

       Lanum called the police and pulled up the security camera for the specific area.

       She saw a man standing at the rear corner of the motel building on top of a cart

       holding what appeared to be a handgun. Additionally, the officers testified that

       they arrived at the motel within two minutes of receiving the dispatch report

       and that they turned on their body cameras as soon as they arrived. Upon

       arrival, the officers went directly to the southern corner of the motel and

       immediately confronted Price. Lanum also testified that, in real time, she

       personally observed Price hide the gun and walk directly into the officer’s path

       on the live video feed. Notwithstanding the fact that the cellphone recordings

       of the motel’s surveillance footage lacked a timestamp, there was evidence

       establishing that the man in the cellphone recordings was Price. Based on the

       foregoing, we therefore hold that the trial court did not abuse its discretion in

       admitting the cellphone recordings.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-567 | December 14, 2020   Page 7 of 8
                                             CONCLUSION
[17]   In light of the foregoing, we hold that the trial court did not abuse its discretion

       in admitting the cellphone recordings of the motel’s surveillance footage.


[18]   Affirmed.


[19]   Najam, J. and Crone, J. concur




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-567 | December 14, 2020   Page 8 of 8